



Master Property Management, Leasing
and Construction Management Agreement
This Master Property Management, Leasing and Construction Management Agreement
(“Agreement”) is made and entered into as of the 17th day of March, 2015, by and
among Griffin Capital Essential Asset REIT II, Inc., a Maryland corporation (the
“REIT”), Griffin Capital Essential Asset Operating Partnership II, L.P., a
Delaware limited partnership (the “Operating Partnership”), and Griffin Capital
Essential Asset Property Management II, LLC, a Delaware limited liability
company (“Manager”).
Background
WHEREAS, the Operating Partnership was organized to acquire, own, operate, lease
and manage real estate properties on behalf of the REIT. Owner (as defined
below) intends to retain Manager to manage, coordinate the leasing of, and
manage construction activities related to, certain real estate properties
acquired for the benefit of the REIT under the terms and conditions set forth
herein; and
WHEREAS, the parties hereto desire to enter into this Agreement on the terms and
conditions hereof.
Agreement
Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.    Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:
1.1.    “Advisor” means Griffin Capital Essential Asset Advisor II, LLC, a
Delaware limited liability company, or any person or entity to which Griffin
Capital Essential Asset Advisor II, LLC, or any successor advisor transfers,
assigns or subcontracts substantially all of its functions under that certain
Advisory Agreement dated July 31, 2014, as may be amended from time to time.
1.2.    “Affiliate” of another Person includes only the following: (i) any
Person directly or indirectly controlling, controlled by, or under common
control with such other Person; (ii) any Person directly or indirectly owning,
controlling, or holding with the power to vote 10% or more of the outstanding
voting securities of such other Person; (iii) any legal entity for which such
Person acts as an executive officer, director, trustee, or general partner; (iv)
any Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. Manager shall not be deemed to control or be under common control
with another Griffin Capital Corporation-sponsored program unless (i) Manager
owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of Manager.
1.3.    “Improvements” means buildings, structures, and equipment from time to
time located on the Properties and all parking and common areas located on the
Properties.
1.4.    “Lease” means, unless the context otherwise requires, any lease or
sublease made by Owner as landlord or by its predecessor.
1.5.    “Lender” means the holder, from time to time, of a first mortgage
encumbering the Property as security for any financing provided by such holder
or for other indebtedness owed to such holder.
1.6.     “Owner” means the Operating Partnership, the REIT, each of their direct
and indirect subsidiaries and any joint venture, limited liability company or
other Affiliate of Owner in which Owner owns an interest and which owns, in
whole or in part, any Properties or Improvements.


1

--------------------------------------------------------------------------------





1.7.    “Ownership Agreements” has the meaning set forth in Section 2.3.B
hereof.
1.8.    “Person” means any natural person, partnership, corporation,
association, trust, limited liability company or other legal entity.
1.9.     “Properties” means all real estate properties owned by Owner and all
tracts acquired by Owner in the future containing income-producing Improvements
or on which Owner will construct income-producing Improvements.
1.10    “Total Management Fees” has the meaning set forth in Section 4 hereof.
2.    Appointment of Manager; Services To Be Performed.
2.1.    Appointment of Manager. Owner hereby engages and retains Manager as the
sole and exclusive manager of the Properties to perform such functions as are
specified herein. Manager hereby accepts such appointment on the terms and
conditions hereinafter set forth. It being understood that this Agreement causes
Manager to be, at law, Owner’s agent with respect to the Properties but only for
the limited purposes set forth herein upon the terms contained herein. Owner
represents that it has authority to grant such agency power.
2.2.    Dealings with Advisor. Unless Owner specifically informs Manager to the
contrary, Advisor may perform any of the obligations or exercise any of the
rights of Owner under this Agreement; provided that any actions that Advisor
takes on behalf of Owner pursuant hereto are subject to the terms of any
agreements between Advisor and Owner, and this Section 2.2 does not expand or
modify the authority of Advisor to act on behalf of Owner.
2.3.    General.
A.    Efforts of Manager. Manager agrees to perform its duties under this
Agreement and to use reasonable commercial efforts to enhance the Properties’
ability to generate income. Manager’s services are to be of scope and quality
not less than those generally performed by professional managers of other
similar properties in the areas in which Properties are located. Manager shall
make available to Owner the full benefit of the judgment, experience and advice
of the members of Manager’s organization and staff with respect to the policies
to be pursued by Owner relating to the management, operation, leasing,
construction and/or buildout of the Properties.
B.    Ownership Agreements. Manager has received copies of agreements of limited
partnership, joint venture partnership agreements, operating agreements,
articles of incorporation and bylaws of Owner and its Affiliates (collectively,
the “Ownership Agreements”), as applicable, and mortgages on all Properties and
is familiar with the terms thereof. Manager will use reasonable care to avoid
any act or omission which, in the performance of its duties hereunder, in any
way conflicts with the terms of the Ownership Agreements or the mortgages in the
absence of the express direction of the Board of Directors of the REIT, and
Manager shall promptly notify Owner if any such conflict arises.
2.4.    Specific Duties as Property Manager. Manager’s duties as property
manager for the Properties include the following:
A.    Monies Collected. Manager will collect all rent and other monies from
tenants and any sums otherwise due Owner with respect to the Properties in the
ordinary course of business in accordance with the terms and conditions of all
Leases and other agreements for the use and occupancy of the Properties,
including any other charges that may become due at any time from any tenant or
from others for services provided in connection with the use and occupancy of
the Properties. In collecting such monies, Manager will inform tenants of the
Properties that all remittances are to be in the form of a check, money order or
wire transfer. Owner authorizes Manager to request, demand, collect and receipt
for all such rent and other monies and to institute legal proceedings in the
name of Owner for the collection thereof and for the dispossession of any tenant
in default under its Lease. All monies so collected shall be deposited in an
Account (as defined in Section 2.4.K(1)). Manager shall not write-off any income
items without the prior approval of Owner.


2

--------------------------------------------------------------------------------





B.    Lease and Mortgage Obligations. Manager will perform all duties of the
landlord under all Leases insofar as such duties relate to operation,
maintenance, and day-to-day management. Manager will also provide or cause to be
provided, at Owner’s expense, all services normally provided to tenants of like
premises, including where applicable and without limitation, gas, electricity or
other utilities required to be furnished to tenants under Leases, normal repairs
and maintenance, and cleaning and janitorial service. Manager shall use its
commercially reasonable efforts to comply with the terms and conditions of all
Leases and shall promptly advise Owner of any material breaches. Manager shall
also perform all covenants and obligations required to be performed under the
provisions of all mortgages, deeds of trust, deeds to secure debt or other like
instrument to the extent that the performance of such covenants and obligations
are within the day-to-day control of Manager or as may be requested by Owner.
C.    Building Inspections. Manager will conduct complete inspections of the
Properties and the surrounding common areas and all of their mechanical
facilities as is prudent to determine that the same are in good order and
repair, but no less frequently than once semi-annually during the term of this
Agreement; provided, however, that any Properties subject to triple-net Leases
need only be inspected semi-annually.
D.    Maintenance. Manager will cause the Properties to be maintained in the
same manner as similar properties in the area. Manager’s duties and supervision
in this respect include, without limitation, cleaning of the interior and the
exterior of the Improvements and the public common areas on the Properties and
the making and supervision of repairs, alterations, and decoration of the
Improvements, subject to and in strict compliance with this Agreement and the
Leases.
E.    Limitations on Expenditures. Manager will not incur any costs other than
those estimated in any approved budget or approved pro forma statements except
for:
(1)    costs incurred in emergency situations in which action is immediately
necessary for the preservation or safety of a Property, or for the safety of
occupant or other person (or to avoid the suspension of any necessary service of
the Property);
(2)    expenditures for real estate taxes and assessments that exceed the amount
budgeted but only to the extent that such additional amounts are the result of a
tax rate increase, or supplemental tax bills, if applicable, Property value
reassessment or other assessment that occurs after the preparation of the
budget;
(3)    maintenance and repair costs that are individually under $10,000 so long
as such costs in the aggregate do not exceed the amount budgeted for such items
by more than 5%; and
(4)    maintenance supplies calling for an aggregate purchase price of less than
$5,000.
F.    Notice of Violations. Manager will forward to Owner promptly upon receipt
all notices of violation or other notices from any governmental authority, and
board of fire underwriters or any insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.
G.    Personnel. Any personnel Manager hires to maintain and operate a Property
shall be the employees or independent contractors of Manager and not of Owner.
Manager agrees to use due care in the selection and supervision of such
employees or independent contractors. Manager is responsible for the preparation
of and shall timely file all payroll tax reports and timely make payments of all
withholding and other payroll taxes with respect to each employee.
H.    Utilities and Supplies. Manager shall enter into or renew contracts for
electricity, gas, steam, landscaping, fuel, oil, maintenance and other services
as are customarily furnished or rendered in connection with the operation of
similar properties in the area and shall order all necessary supplies and
equipment required for the proper operation, maintenance and repair of the
Properties.
I.    Tenant Complaints. Manager shall maintain business-like relations with the
tenants of the Properties and respond to tenant complaints in a prudent,
business-like manner. Manager shall maintain a record of


3

--------------------------------------------------------------------------------





all tenant complaints and Manager’s response to such complaints which record
shall be available for review by Owner.
J.    Signs. Manager shall place and remove, or cause to be placed and removed,
such signs upon the Properties as Manager deems appropriate, subject, however,
to the terms and conditions of the Leases and to any applicable ordinances and
regulations.
K.    Banking Accommodations.
(1)    Operating and Maintaining Bank Accounts. Manager shall establish and
maintain one or more separate checking accounts (each, an “Account”) in Owner’s
name for funds relating to the Properties. All monies deposited from time to
time in each Account shall be and remain the property of Owner and shall be
withdrawn and disbursed by Manager for the account of Owner only as expressly
permitted by this Agreement for the purposes of performing the obligations of
Manager hereunder. No monies collected by Manager on Owner’s behalf shall be
commingled with funds of Manager. Each Account shall be maintained, and monies
shall be deposited therein and withdrawn therefrom, in accordance with the
following:
(a)    All sums received from rents and other income from the Properties shall
be promptly deposited by Manager in an Account. All checks drawn to the order of
Owner or Advisor should be endorsed by Manager for deposit only and deposited in
an Account.
(b)    Manager shall have the right to designate two or more persons who shall
be authorized to draw against each Account, but only for purposes authorized by
this Agreement. Manager may not under any circumstances write a check on an
Account payable to or in favor of Manager or any Affiliate of Manager other than
(i) to reimburse itself for expenditures made on behalf of the Properties, and
(ii) to pay itself the Total Management Fees payable hereunder, provided that
any such expenditure, reimbursement or fee shall be reflected in the monthly
operating statement provided with respect to the month in which such expenditure
or reimbursement is paid, and all proper procedures for payment have been
followed.
(c)    All sums due to Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by Manager from an Account in accordance with the terms of the
approved budgets or pro formas and to the extent funds are available therefor
after taking into account other required expenses of the Properties; provided,
that if Manager has received a notice in accordance with Section 7.1 that it is
in default of any material provision hereof and has not cured such default
within ten (10) business days, then Manager shall refrain from and be prohibited
from withdrawing funds from an Account pursuant to this Section 2.4.K(1)(c)
until such default is cured and Owner has consented to a normal resumption of
the activity provided for in this Section 2.4.K(1)(c). In the event that Manager
determines that there are insufficient funds in the Accounts for the Properties
to pay sums due to Manager hereunder and to pay the other expenses of the
Properties, then Manager shall notify Owner in writing and Owner shall promptly
make sufficient funds available to satisfy such obligations.
(d)    Unless otherwise directed by Owner, by the 30th day of the first month
following each calendar quarter, Manager shall forward to Owner net operating
proceeds from the preceding quarter, retaining at all times, however a reserve
for each Property provided in the budget as approved by Owner to meet unbudgeted
contingencies.
(2)    Closing Bank Accounts. All items relating to bank account closings are to
be coordinated through Owner. Manager is required to process cash activity in
accordance with any applicable termination agreement, purchase and sale
agreement, merger agreement, etc. Manager is responsible for final bank account
reconciliation at the time of close out or transfer of the account.
(3)    Bank Account Statements & Reconciliation.
(a)    Bank account statements will be delivered (via U.S. Mail) to a mailing
address stipulated by Manager directly from the banking institution to Manager’s
accounting offices.


4

--------------------------------------------------------------------------------





(b)    Manager should reconcile all bank accounts in a timely manner and make
available such reconciliation(s) on request. Manager shall provide explanations
for any large, unusual or recurring reconciling items along with an indication
as to when they will be resolved. Bank reconciliations must be reviewed,
approved, and initialed by at least one accounting supervisor independent from
the individual preparing the bank reconciliation.
(c)    Any issues relating to timely receipt of the monthly bank account
statement (based on the established bank account statement cut-off date) should
be directed towards the banking institution. Recurring problems relating to the
timely receipt of statements should be brought to the attention of Owner.
(d)    Unless Owner specifically requires otherwise, bank account service
charges/fees will be set up to be billed (by the banking institution) directly
to the account.
(e)    Outstanding checks (over 6 months old) should be researched and resolved
in accordance with instructions from Owner.
(4)    Failure of Depository Institution at which an Account is Located. Manager
shall have no liability to Owner for any amounts in an Account which are lost or
not covered by insurance if the depository institution at which the Account is
maintained fails or is otherwise placed in the control of a governmental or
quasi governmental authority and the assets of the Account are thereby forfeited
in whole or in part, provided such depository institution was selected with
reasonable care.
L.    Expenses. Manager shall analyze all bills received for services, work and
supplies in connection with the maintaining and operating the Properties, pay
all such bills, and pay utility and water charges, sewer rent and assessments,
and any other amount payable in respect to the Properties. Manager shall use
reasonable commercial efforts to pay all bills within the time required to
obtain discounts, if any. Owner may from time to time request that Manager
forward certain bills to Owner promptly after receipt, and Manager shall comply
with any such request. It is understood that the payment of real property taxes
and assessment and insurance premiums will be paid out of an Account by Manager.
All expenses shall be billed at net cost (i.e., less all commissions, discounts
and allowances, however designed, but excluding rebates). Additionally, Manager
will be held responsible for all Property Form 1099 reporting to the IRS. Form
1099s must be filed under Manager name and Manager taxpayer identification
number (TIN), listing Manager as the “payer”. Manager will provide annually a
signed declaration indicating compliance with Form 1099 reporting; Manager will
provide this declaration to Owner with the February Quarterly Reporting Package.
Penalties for misfilings are not to be charged to the Property, but are payable
by Manager.
M.    Other Cash Management Items.
(1)    To the extent funds are available in an Account, Manager shall pay the
operating expenses of the Properties (including, without limitation, sums due
Manager under this Agreement) and any other payments relative to the Properties
as required by the terms of this Agreement.
(2)    Any interest or other income earned on the assets of an Account shall be
re-deposited in the Account, and shall for federal and state income tax purposes
be deemed to be income of Owner.
(3)    Unless the bank account structure utilizes an automated cash
concentration to Owner (e.g., zero balance account structure), amounts held in
reserve should be forecasted for significant expenditures (e.g. real estate tax
payments) and must be held in interest bearing vehicles until the funds are
disbursed.
(4)    If a Property has petty cash, it is Manager’s responsibility to ensure
that petty cash is reconciled to general ledger and replenished on a monthly
basis.


5

--------------------------------------------------------------------------------





N.    Books and Records.
(1)    General. Manager shall cause to be kept account books and records for the
Properties. Books and records must show all receipts, expenditures and all other
records necessary or convenient for the recording of the results of operations
of the Properties. Such account books and records shall be kept in a secure
location at the office(s) where Manager normally keeps all of its records and
shall be open to inspection by Owner and its representatives at any reasonable
time. Upon the effective date of expiration or termination of this Agreement,
all such books and records shall be forthwith turned over to Owner so as to
ensure the orderly continuance of the operations of the Properties. Manager
shall take necessary measures to ensure such control over accounting and
financial transactions as is reasonably required to protect Owner’s assets, from
theft, error or fraudulent activity on the part of Manager’s employees or other
agents. Manager shall indemnify and hold Owner harmless from all such losses,
including, but not limited to, the following:
(a)    Theft of assets by Manager’s employees or other agents;
(b)    Penalties and interest due to delay in payment of invoices, bills or
other like charges if funds of Owner or funds in an Account were available to
make said payments and delays were not the result of any action or inaction on
the part of Owner;
(c)    Overpayment or duplicate payment of invoices arising from either fraud or
error;
(d)    Overpayment of labor costs arising from either fraud or error;
(e)    A sum equal to the value of any form of payment from purveyors to
Manager’s employees or associates arising from the purchase of goods or services
for the Properties; and
(f)    Unauthorized use of facilities by Manager’s employees or associates.
(2)    Charts of Accounts. The format of all financial reports, documents and
other statements prepared by Manager pursuant to this Agreement shall utilize
the format required by Owner, as the same may be changed by Owner from time to
time.
(3)    Fixed Asset Accounting. For Properties in portfolios requiring
maintenance of fixed asset accounting detail and related depreciation (as
specified in the Accounting Policies set forth in Section 2.4.O), Manager will
be required to maintain and submit to Owner on a monthly basis, a detailed
schedule of all fixed asset additions and the related depreciation/amortization
and accumulated depreciation/ amortization utilizing the useful lives and
various depreciation methods specified within the Accounting Policies. All such
schedules shall agree to the amounts posted within the general ledger. Manager
shall not be responsible for any errors in data made prior to Manager’s
involvement with the data.
(4)    Periodic Meetings. As reasonably required by Owner, Manager and other
personnel engaged or involved in the management and operation of the Properties
shall meet to discuss the historical results of operations and to consider
deviations from budget.
(5)     Right to Conduct Audit. Owner shall have the right to conduct an audit
of the Properties’ operations by using its own internal auditors or by employing
independent auditors. Costs associated with conducting such audits by internal
or independent auditors shall be borne by Owner. Should such audits result in
the discovery of either weaknesses in internal control or errors in record
keeping, these shall be communicated to Manager in writing. Manager shall
correct such discrepancies either upon discovery or within a reasonable period
of time after notification. Manager shall inform Owner in writing of the action
taken and to be taken to correct such audit discrepancies. If any audit
conducted by or on behalf of Owner reveals a discrepancy in excess of ten
percent (10%), and greater than $10,000, for any material line item (i.e. base
rent, operating escalation income, total cleaning, total repairs and
maintenance, etc.), Manager shall be responsible for the reasonable expenses of
such audit.


6

--------------------------------------------------------------------------------





(6)    Ownership of Books and Records. The books of accounts and all other
records relating to or reflecting the operations of the Properties shall at all
times be the property of Owner, as applicable.
O.    Accounting Policies. Manager shall use the accrual method of accounting
with GAAP adjustments shown below (unless and until GAAP changes):
(1)    Straight-Line Rent Adjustment - Record straight-line rent over the entire
Lease period on a Lease by Lease basis;
(2)    Free Rent Adjustment - Recognize any Free Rent as part of the
straight-line rent calculation on a Lease by Lease basis;
(3)    Capitalization Policy - Capitalize any expenditure that replace, improve,
or otherwise extend the economic life of an asset in excess of $5,000 for any
given project. This includes tenant improvements and Lease acquisition costs
(leasing commissions, space planning fees, legal fees, etc) that are in excess
of $5,000;
(4)    Depreciation Expense - Record monthly depreciation expense on a
straight-line basis over the estimated useful life of a given asset;
(5)    Amortization Expense - Record monthly amortization expense on a
straight-line basis over the life of the Lease for which the cost was incurred;
and
(6)    Other - Adopt such other accounting policies as Owner may direct from
time to time with written notice to Manager.
P.    Reporting.
(1)    Monthly Financial Reporting Package. Not later than the 20th day of each
month, Manager shall cause to be delivered to Owner at least two copies of the
standard reporting package and the specific financial and property information
and reports set forth on Exhibit A hereto. Manager acknowledges that the
transmittal and specific financial statements and/ or schedules required by
Owner are subject to change from time to time and may vary based on specific
Property or portfolio requirements. All such reports shall be in a form
prescribed by Owner. In addition, Manager shall prepare any forms required by
Owner to facilitate the input of financial information into Owner’s accounting
system.
(2)    Quarterly Reports. On or before the 45th day of the first month following
each calendar quarter for which such report or statement is prepared and during
the term of this Agreement, Manager shall prepare and submit to Owner the
reports and statements detailed on Exhibit B hereto.
(3)    Final Accounting. Following the expiration or earlier termination of this
Agreement, by virtue of the termination of this Agreement by Owner for cause or
otherwise, Manager shall nonetheless be responsible for preparing a final
accounting within ninety (90) days of said expiration or earlier termination for
any or all Properties subject to such termination or expiration. Such final
accounting shall set forth all current income, all current expenses and all
other expenses contracted for on Owner’s behalf but not yet incurred in
connection with the applicable Properties. The final accounting shall also
include all other items reasonably requested by Owner.
(4)    Certification. All financial statements other than those audited by
Owner’s independent public accounting firm shall be certified by an officer of
Manager as true and correct in all respects and fairly presenting the financial
results of the operation of the Properties.
(5)    Other Reports and Statements. Manager will furnish to Owner, at Manager’s
expense, as promptly as practicable, such other reports, statements and other
information with respect to the operations of the Properties as Owner may
reasonably request from time to time.
Q.    Budgets and Leasing Plans. Not later than October 1 of each calendar year,
Manager shall prepare and submit to Owner for its approval an operating budget
and, if Manager is also the leasing agent, a marketing and


7

--------------------------------------------------------------------------------





leasing plan on the Properties for the calendar year immediately following such
submission. The budget and leasing plan shall be in the form of the budget and
plan approved by Owner prior to the date thereof and shall note (1) how the
Property will be managed and leased, (2) market conditions, (3) annual planned
maintenance schedule, (4) major leasing assumptions, (5) detail schedules for
all revenue and expense items with assumptions, and (6) capital expenditure
plans. As often as reasonably necessary during the period covered by any such
budget, Manager may submit to Owner for its approval an updated budget or plan
incorporating such changes as shall be necessary to reflect cost over-runs and
the like during such period. If Owner does not disapprove any such budget within
30 days after receipt thereof by Owner, such budget shall be deemed approved. If
Owner shall disapprove any such budget or plan, it shall so notify Manager
within said 30-day period and explain the reasons therefor.
R.    Governmental Approvals. Obtain all governmental approvals and permits
necessary for the operation of the Properties and recommend to Owner such
actions or steps as are necessary to cause the Properties to comply with any and
all applicable laws, regulations, ordinances, orders and directives of federal,
state or local governmental authorities.
S.    Coordination with Property Manager. To the extent Manager is not also the
leasing agent performing the functions described in Section 2.5, Manager will
coordinate and cooperate with the leasing agent of the respective Properties to
ensure the full leasing and efficient operation of the Properties.
T.    Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems advisable or necessary for the efficient and
economic management, operation and maintenance of the Properties.
2.5.    Specific Duties as Leasing Agent. Manager’s duties as leasing agent for
the Properties include the following:
A.    Leasing Functions. Manager will coordinate the leasing of the Properties
and negotiate and use reasonable commercial efforts to secure executed Leases
from qualified tenants for available space in the Properties. Such Leases must
be consistent with form and terms approved by Owner. Manager will use its
reasonable commercial efforts to bring about complete leasing of the Properties.
Manager shall be responsible for the hiring of all leasing agents, as necessary
for the leasing of the Properties, and to otherwise oversee and manage the
leasing process on behalf of Owner. Such duties include, without limitation, (1)
the preparation and distribution of listings to potential tenants in the market,
as well as to reputable and active real estate agents within a reasonable
effective area surrounding each Property and (2) the supplying of sufficient
information to cooperating agents to enable them at all times to promote the
rental of the Properties. Owner agrees to refer to Manager all offerings and
inquiries it receives regarding leasing activity at the Properties.
B.    Advertising. Owner authorizes Manager to advertise and to place signage on
the Properties regarding the leasing, provided, that, such signage complies with
all applicable governmental laws, regulations and requirements. Manager, at its
expense, will provide its marketing package, signage and a two-sided flyer. Any
additional advertising and promotion will be done at Owner’s expense pursuant to
a program and budget agreed upon by Owner and Manager.
C.    Payments. Manager will pay such other reimbursable expenses and costs as
Owner has approved and deems advisable or necessary for the efficient and
economic leasing of the Properties.
D.    Coordination with Property Manager. To the extent Manager is not also the
property manager performing the functions described in Section 2.4, Manager will
coordinate and cooperate with the property manager of the respective Properties
to ensure the full leasing and efficient operation of the Properties.
E.    Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems reasonably advisable or necessary for the
efficient and economic leasing of the Properties.
2.6.    Specific Duties as Construction Manager. Manager’s duties as
construction manager for the Properties include the following:


8

--------------------------------------------------------------------------------





A.    General.
(1)    Manager shall secure or assist in securing all licenses, registrations,
or permits required by law and shall comply with all ordinances, laws, orders,
codes, rules, and regulations pertaining to building of an Improvement or the
services described herein.
(2)    In the event a project is suspended for a period of more than thirty (30)
days, Manager shall have the right to re-assign the personnel managing such
project to other projects, and upon resumption of the project, Manager shall be
given a reasonable amount of time to assign new personnel to the management of
the project. In addition, the compensation of Manager shall be equitably
adjusted to account for the suspension of services. If the project is abandoned
at any time for any reason, Owner shall give Manager written notice of such
decision, and Owner shall pay Manager for amounts due under this Agreement
through the date of abandonment, and for any costs, expenses and damages
incurred by Manager as a result of the abandonment of the project.
B.    Duties with Respect to New Construction, Tenant Improvements,
Redevelopments, and Capital Improvements. Manager will perform the following
duties for construction of Improvements on undeveloped land (“New
Construction”); for construction of Improvements that are to be made at the
direction of, or in conformity with Lease obligations to, the tenant(s) (“Tenant
Improvements”); for improvements in the nature of repairs, alterations or
replacements that are to be made to existing Improvements that would be
considered capital in nature pursuant to generally accepted accounting
principles (“Capital Improvements”); or which would change the size or nature of
such Improvements in connection with a redevelopment of the Properties
(“Redevelopments”):
(1)    Provide updated and detailed project budgets to Owner;
(2)    Arrange for, coordinate, supervise and advise Owner with respect to the
selection of architects, contractors, design firms and consultants, and the
execution of design, construction and consulting contracts;
(3)    Review design documents, and drafts thereof, submitted by the architect
or other consultants, and notify Owner in writing of any mistakes, errors or
omissions that Manager observes in the documents and any recommendations it may
have with respect to such mistakes, errors or omissions;
(4)    Evaluate and make recommendations to Owner concerning cost estimates
prepared by others;
(5)    Review and evaluate proposed schedules for construction;
(6)    Procure subcontractors through a minimum of three quotes for any jobs
estimated to involve in excess of $50,000;
(7)    Coordinate the work of subcontractors;
(8)    Monitor the progress of construction;
(9)    Endeavor to identify any deficiencies in the work performed by
subcontractors;
(10)    Provide Owner with monthly written status reports;
(11)    Advise Owner with respect to alterations and modifications in any design
documents submitted by the architect or other consultants that may be in Owner’s
interest, including obtaining advantages in terms of cost savings, scheduling,
leasing, operation and maintenance issues and other matters affecting the
overall benefit of the project;
(12)    Review and advise Owner on change order proposals and requests for
additional services submitted to Owner;


9

--------------------------------------------------------------------------------





(13)    Schedule, coordinate, and attend necessary or appropriate project
meetings;
(14)    Monitor and coordinate punch list preparation and resolution by the
subcontractors;
(15)    Make recommendations to Owner concerning, and monitor, the use of the
site by subcontractors, particularly as it relates to staging and storage,
ingress and egress, temporary signage, fencing, barricades, restrictions on
hours of operation, safety considerations and similar considerations;
(16)    Coordinate, monitor, supervise and advise Owner with respect to
preparation, execution, completion and filing of project-related documents,
including, but not limited to, contracts, permit applications, licenses,
certifications, zoning requirements, land use restrictions, governmental filings
applicable to the Project and any other similar documents;
(17)    Review and advise Owner with respect to draw requests submitted on the
project;
(18)    Upon completion of construction, walk the completed New Construction,
Tenant Improvements, Capital Improvements or Redevelopments, as applicable, with
Owner as necessary to ensure that everything has been completed in accordance
with the specifications. Manager shall cause the subcontractors to repair or
replace any items that are determined to be deficient during this walk;
(19)    As instructed by Owner, perform additional related project management
functions; and
(20)    Collect warranties and operation manuals, certificates, guarantees,
as-builts and any similar documentation for the benefit of Owner.
3.        Expenses.
3.1.    Owner’s Expenses. Except as otherwise specifically provided, all costs
and expenses incurred hereunder by Manager in fulfilling its duties to Owner
shall be for the account of and on behalf of Owner. Such costs and expenses may
include reasonable wages and salaries and other employee-related expenses of all
on-site and off-site employees of Manager who are directly engaged in the
operation, management, maintenance, leasing, construction, or access control of
the Properties, including taxes, insurance and benefits relating to such
employees (“Employee Expenses”), along with legal, travel and other
out-of-pocket expenses which are directly related to the management of specific
Properties. Manager shall also allocate a portion of its office, administrative
and supplies expense to the extent directly related to the foregoing
reimbursable expenses. All costs and expenses for which Owner is responsible
under this Agreement shall be paid by Manager out of an Account. In the event
said Account does not contain sufficient funds to pay all said expenses, Owner
shall fund all sums necessary to meet such additional costs and expenses.
3.2.    Manager’s Expenses. Manager shall, out of its own funds, pay all of its
general overhead and administrative expenses not appropriately allocable
pursuant to the second or third sentence of the preceding Section 3.1.
4.        Manager’s Compensation. For the services provided related to each
Property, Owner will pay Manager a fee (collectively, the “Total Management
Fees”) as provided in this Section 4.
4.1.    Management Fees. Manager shall be entitled to the following fees in
connection with the management of a Property:
A.    Property Management Fee. For each Property for which Manager provides
property management services, Owner shall pay Manager a property management fee
(the “Property Management Fee”) up to 3% of the gross monthly income actually
collected from each Property for the preceding month. Manager may pay some or
all of these Property Management Fees to third parties with whom it subcontracts
to perform property management services, pursuant to Section 7.3. In the event
that Manager pays some or all of its Property Management Fee to a third party in
connection with a Property and the Lease allows the Owner to collect such third
party payment from


10

--------------------------------------------------------------------------------





the tenant, Manager shall be entitled to receive the full 3% Property Management
Fee from Owner; provided, however the total out-of-pocket costs to fund all
Property Management Fees payable by Owner shall not exceed 3% of the gross
monthly income. For all purposes hereof, “gross monthly income” shall mean the
total gross monthly collections received from a Property, including, without
limitation, rents (and any interest or penalties accrued thereon) and other
charges for the use and occupancy of the Property, and miscellaneous gross
income items of Owner, as applicable; provided, however, “gross monthly income”
specifically excludes:
 i.
Interest paid on any depository accounts, including all Accounts and any
Accounts holding security deposits;

ii.
Security deposits unless and not until such deposits are applied as rental
income upon termination of a Lease;

iii.
Parking revenues when a third party operator is engaged, sales taxes, taxes paid
in lieu of ad valorem taxes, and termination payments, except to the extent of
previously uncollected rent or termination payments based in part on and to the
extent of the remaining rent payable pursuant to a Lease terminated prior to its
stated expiration date;

iv.
Imputed revenue related to employee occupied Improvements or spaces and space
allocated or utilized for administrative purposes such as office use or model
Improvements;

v.
Rents paid in advance of the due date until the month in which such payments are
to apply as rental income, unless the same are prepaid for a period less than 30
days in advance of the due date;

vi.
Monies collected for any capital items that are paid by tenants (such as tenant
finish or other improvements); and

vii.
Proceeds from a sale, refinancing, condemnation, hazard or liability insurance,
title insurance, tax abatement awards of all or any portion of a Property, other
than rental loss insurance payments. Unless otherwise directed by Owner, Manager
shall be entitled to withdraw its compensation pursuant to this Section directly
from an Account monthly in arrears, on the tenth (10th) day of each calendar
month, except for the reporting period during which this Agreement is
terminated, in which case Owner will pay Manager the prorated fees due to
Manager for the month of termination.

B.    Oversight Fee. In the event that Owner contracts directly with a
non-affiliated third-party property manager, with respect to a particular
Property, or a particular Property is self-managed by a tenant, Owner shall pay
Manager an oversight fee equal to 1% of gross monthly income of the Property
managed (an “Oversight Fee”). In no event will Owner pay both a Property
Management Fee and an Oversight Fee to Manager with respect to a particular
Property.
4.2.    Leasing Commissions. For each Property for which Manager provides
leasing agent services, Owner shall pay Manager fees as follows:
A.    Initial Lease-Up Fee. Manager shall be entitled to receive a separate fee
for the one-time initial rent-up or leasing-up in an amount not to exceed
one-month’s rent on existing properties or New Construction. For this purpose, a
Redevelopment constituting a total rehabilitation shall be included in the term
“New Construction”.


11

--------------------------------------------------------------------------------





B.    Leasing Commissions.
(1)    New Lease Commission. For each Property for which Manager serves as
leasing agent, Owner will pay Manager, for each new tenant Lease entered into
during the term hereof, a commission equal to the fee that is customarily
charged by others rendering similar services in the same geographic area, as
determined by the Board of Directors of the REIT, in its sole discretion.
(2)    Renewal Commissions. Owner shall pay to Manager a commission equal to the
fee that is customarily charged by others rendering similar services in the same
geographic area, as determined by the Board of Directors of the REIT, in its
sole discretion. For purposes of this Section 4.2.B(2), a renewal shall include
(i) a renewal of any tenant Lease in a Property pursuant to a new agreement that
is executed during the term of this Agreement and (ii) a renewal of an existing
tenant Lease pursuant to a new agreement that is executed during the term of
this Agreement and prior to the expiration of the term of the existing tenant
Lease. Renewal commissions shall be paid out within thirty (30) days of the
execution of the applicable renewal or extension.
(3)    Expansion Commissions. Owner shall pay to Manager a commission equal to
the fee that is customarily charged by others rendering similar services in the
same geographic area, as determined by the Board of Directors of the REIT, in
its sole discretion with respect to expansion space in a Property for the
remaining portion of the initial Lease term. For purposes of this Section
4.2.B(3), an expansion shall include (i) an expansion of any tenant Lease in the
Property pursuant to a new agreement that is executed during the term of this
Agreement and (ii) an expansion of an existing tenant Lease pursuant to a new
agreement that is executed during the term of this Agreement and prior to the
expiration of the term of the existing tenant Lease. Expansion commissions shall
be paid out within thirty (30) days of the execution of such expansion.
(4)    Co-Brokerage. As the exclusive leasing agent for the Properties, Manager
shall cooperate with any independent, affiliated or non-affiliated licensed real
estate brokers or agents and may offer co-agency but not sub-agencies with
respect to the leasing of the Properties. Notwithstanding any language to the
contrary contained in this Section 4.2 providing for a fee or commission to be
paid to Manager, in the event that any such independent, affiliated or
non-affiliated broker participates, in good faith (and has a rightful claim to a
brokerage commission), as a procuring cause of a tenant Lease or any renewal,
extension, expansion or other modification of any tenant Lease with respect to
which Manager would otherwise be due a commission pursuant to Sections 4.2.B(1)
through 4.2.B(3) above (such broker or agent being hereinafter referred to as
“Co-Agent”), then the commission payable by Owner shall only be as set forth in
writing pursuant to a co-brokerage commission agreement by and among Owner,
Manager and Co-Agent. Any such co-brokerage commissions shall be shared between
Manager and Co-Agent as they shall agree.
C.    Pending Leases. Within fifteen (15) days after the expiration or earlier
termination of this Agreement, Manager shall deliver to Owner a list of all
parties to whom Manager has presented a bona fide “Letter of Proposal” or has
otherwise taken substantial and material steps evidenced in a manner acceptable
to Owner, in Owner’s reasonable discretion, with respect to a good faith effort
to enter into a Lease at a Property during the term of this Agreement regarding
the possible leasing of space in a Property, or a possible renewal, extension or
of any existing tenant Lease covering space in a Property. Owner agrees that it
will pay the commission that would otherwise be due in accordance with Section
4.2.B hereof in the event Owner or its successor or assign enters into any Lease
with any tenant validly included in Manager’s list or any affiliate thereof, or
enters into any renewal, extension or expansion of an existing tenant Lease
included in Manager’s list so long as negotiations commence and are a final
written agreement is executed by all necessary parties during one hundred eighty
(180) days after such expiration or termination of this Agreement. Owner
covenants and agrees that it shall not delay entering into any Lease, or any
renewal, extension or expansion thereof, for the purpose of depriving Manager of
any commission due Manager pursuant to this Section 4.2.C.
4.3.    Construction Management Fees. For each Property for which Manager
provides construction management services, Manager shall be entitled to fee from
Owner equal to a percentage of the cost of tenant improvements, as determined by
the Board of Directors of the REIT, in its sole discretion (the “Construction
Management Fee”). The Construction Management Fee shall equal five percent (5%)
of the total cost of such


12

--------------------------------------------------------------------------------





improvements if the cost is less than or equal to One Hundred Thousand Dollars
($100,000) and three percent (3%) of the total cost of such improvements if the
cost exceeds One Hundred Thousand Dollars ($100,000). Owner shall ensure that
any Lease or Lease renewal contains a provision requiring tenant to pay Manager
a comparable Construction Management Fee for any tenant-paid finish-out or
improvements not covered by such Lease concessions (i.e., paid by tenant).
4.4.    Audit Adjustment. If any audit of the records, books or accounts
relating to the Properties discloses an overpayment or underpayment of the Total
Management Fees, Owner or Manager shall promptly pay to the other party the
amount of such overpayment or underpayment, as the case may be. If such audit
discloses an overpayment of the Total Management Fees for any fiscal year of
more than 10% of the correct aggregate Total Management Fees for such fiscal
year, Manager shall bear the cost of such audit.
5.        Insurance And Indemnification.
5.1.    Insurance to be Carried.
A.    Manager shall obtain and keep in full force and effect, or cause to be
obtained and kept in full force and effect, at Owner’s expense insurance, unless
paid directly by a tenant at a Property, (1) on the Properties and (2) on
activities at the properties against such hazards as Owner and Manager shall
deem appropriate. In any event, Manager shall procure, for the Properties for
which Manager is property manager, insurance sufficient to comply with the
Leases and the Ownership Agreements. All liability policies shall provide
sufficient insurance satisfactory to both Owner and Manager and shall contain
waivers of subrogation for the benefit of Manager and the applicable Owner.
B.    Manager shall obtain and keep in full force and effect, in accordance with
the laws of the state in which each Property is located, worker’s compensation
insurance covering all employees of Manager at the Properties and all persons
engaged in the performance of any work required hereunder. Manager shall also
obtain and keep in full force and effect, in accordance with the laws of the
state in which each Property is located, employer’s liability, employee theft,
commercial general liability, and umbrella insurance, and Manager shall furnish
Owner certificates of insurers naming Advisor or Owner as co-insureds and
evidencing that such insurance is in effect. If any work under this Agreement is
subcontracted as permitted herein, Manager shall include in each subcontract a
provision that the subcontractor shall also furnish Owner with such a
certificate evidencing coverage (and any other coverage Manager deems
appropriate in the circumstances) and the naming of Advisor or Owner as
co-insureds and evidencing that such insurance is in effect, as well as
indemnification as is customary in the discretion of Manager. The cost of such
insurance procured by Manager shall be reimbursable to the same extent as
provided in Section 3.1.
5.2.    Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. Manager shall use its best efforts to
comply with all requirements of insurers.
5.3.     Accidents and Claims. With respect to Properties for which Manager is
property manager, and with respect to Properties for which Manager is
construction manager, Manager shall promptly investigate and shall report in
detail to Owner and insurance carriers as applicable all accidents, claims for
damage relating to the ownership, operation or maintenance of the Properties,
and any damage or destruction to the Properties and the estimated costs of
repair thereof, and shall prepare for approval by Owner all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction. Such reports shall be given to Owner promptly and any report not so
given within 10 days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the monthly report delivered to Owner pursuant to
Section 2.4.P(1). Manager is authorized to settle any claim against an insurance
company arising out of any policy and, in connection with such claim, to execute
proofs of loss and adjustments of loss and to collect and receipt for loss
proceeds.


13

--------------------------------------------------------------------------------





5.4.    Indemnification.
A.    The Operating Partnership shall indemnify and hold harmless Manager and
its Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Delaware, the limited
partnership agreement of the Operating Partnership, or as specifically provided
otherwise in this Agreement. Notwithstanding the foregoing, Manager shall not be
entitled to indemnification or be held harmless pursuant to this Section 5.4.A
for any activity for which Manager shall be required to indemnify or hold
harmless the Operating Partnership pursuant to Paragraph 5.4.B or pursuant to
another specific provision of this Agreement. Any indemnification of Manager may
be made only out of the net assets of the Operating Partnership and not from the
partners of the Operating Partnership.
B.    Manager shall indemnify and hold harmless Owner from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of Manager’s bad faith, fraud, willful misfeasance,
misconduct, reckless disregard of its duties, gross negligence, or material
breaches of this Agreement.
6.        Term, Termination.
6.1.    Term. This Agreement shall commence on the date first above written and
shall continue until terminated in accordance with the earliest to occur of the
following:
A.    One year from the date of the commencement of the term hereof. However,
this Agreement will be automatically extended for an additional one-year period
at the end of each year unless Owner or Manager gives sixty (60) days written
notice of its intention to terminate the Agreement;
B.    Sixty (60) days after prior written notice of intention to terminate the
Agreement given by Owner or Manager; or
C.    Immediately upon the occurrence of any of the following:
(1)    A decree or order is rendered by a court having jurisdiction (A)
adjudging Manager as bankrupt or insolvent, or (B) approving as properly filed a
petition seeking reorganization, readjustment, arrangement, composition or
similar relief for Manager under the federal bankruptcy laws or any similar
applicable law or practice, or (C) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidation of its affairs,
or
(2)    Manager (A) institutes proceedings to be adjudicated a voluntary bankrupt
or an insolvent, (B) consents to the filing of a bankruptcy proceeding against
it, (C) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (D) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (E) makes an
assignment for the benefit of creditors, (F) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of Owner, or (G) takes corporate or other action in
furtherance of any of the aforesaid purposes.
Upon termination, the obligations of the parties hereto shall cease, provided
that Manager shall comply with the provisions hereof applicable in the event of
termination and shall be entitled to receive all compensation which may be due
Manager up to the date of such termination and as may otherwise be provided in
this Agreement, and provided, further, that if this Agreement terminates
pursuant to Section 6.1.C above, Owner shall have other remedies as may be
available at law or in equity.


14

--------------------------------------------------------------------------------





D.     Notwithstanding any language to the contrary in this Section 6.1, this
Agreement may be terminated as to any individual Property (i) upon thirty (30)
days prior written notice by Owner or Manager, or (ii) upon thirty (30) days
prior written notice to Owner and Manager by a Lender in the event of a
foreclosure of an individual Property.
6.2.    Manager’s Obligations after Termination. Upon the termination of this
Agreement, Manager shall have the following duties:
A.    Manager shall deliver to Owner, or its designee, all books and records
(including data files in magnetic or other similar storage media but
specifically excluding any licensed software) with respect to the Properties.
B.    Manager shall transfer and assign to Owner or its designee, all service
contracts and personal property relating to or used in the operation and
maintenance of the Properties, except personal property paid for and owned by
Manager. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise Owner, or its designee, regarding the operation, maintenance and
leasing of the Properties.
C.    Manager shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of the Total Management Fees
claimed to be due Manager and shall cause funds of Owner held by Manager
relating to the Properties to be paid to Owner or its designee and shall assist
in the transferring of approved signatories on all Accounts.
7.        Miscellaneous.
7.1.    Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given when delivered in person or
on the fifth day after its mailing by a party by registered or certified United
States mail, postage prepaid and return receipt requested, to another party, at
the addresses set forth after such party’s respective name below or at such
different addresses as such party shall have theretofore advised the other party
in writing in accordance with this Section 7.1.


15

--------------------------------------------------------------------------------





The REIT:
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
Attn: Kevin Shields
 
 
Griffin Capital Plaza
 
 
1520 Grand Avenue
 
 
El Segundo, California 90245
 
 
 
The Operating Partnership:
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
 
C/O GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
Attn: Kevin Shields
 
 
Griffin Capital Plaza
 
 
1520 Grand Avenue
 
 
El Segundo, California 90245
 
 
 
With a copy to
 
 
 
 
 
Advisor:
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
Attn: Kevin Shields
 
 
Griffin Capital Plaza
 
 
1520 Grand Avenue
 
 
El Segundo, California 90245
 
 
 
Manager:
 
GRIFFIN CAPITAL ESSENTIAL ASSET PROPERTY MANAGEMENT II, LLC
 
 
Attn: Julie Treinen
 
 
Griffin Capital Plaza
 
 
1520 Grand Avenue
 
 
El Segundo, California 90245

7.2.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
7.3.    Assignment. Manager may delegate partially or in full its duties and
rights under this Agreement but only with the prior written consent of Owner and
Lender. Except as provided in the immediately preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Owner acknowledges and agrees that any or all
of the duties of Manager as contained herein may be delegated by Manager and
performed by a person or entity (a “Sub-Manager”) with whom Manager contracts
for the purpose of performing such duties. Owner specifically grants Manager the
authority to enter into such a contract with a Sub-Manager; provided that,
unless Owner otherwise agrees in writing with such Sub-Manager, Owner shall have
no liability or responsibility to such Sub-Manager for the payment of such
Sub-Manager's fee or for reimbursement to such Sub-Manager of its expenses or to
indemnify such Sub-Manager in any manner for any matter; and provided further
that Manager shall require such Sub-Manager to agree, in the written agreement
setting forth the duties and obligations of such Sub-Manager, to indemnify Owner
for all losses incurred by Owner as a result of the willful misconduct or gross
negligence of such Sub-Manager, except that such indemnity shall not be required
to the extent that Owner recovers insurance proceeds with respect to such
matter. Any contract entered into between Manager and a Sub-Manager pursuant to
this Section 7.3 shall be consistent with the provisions of this Agreement,
except to the extent Owner otherwise specifically agrees in writing.


16

--------------------------------------------------------------------------------





7.4.    No Waiver. The failure of Owner to seek redress for violation or to
insist upon the strict performance of any covenant or condition of this
Agreement shall not constitute a waiver thereof for the future.
7.5.    Amendments. This Agreement may be amended only by an instrument in
writing signed by the party against whom enforcement of the amendment is sought.
7.6.    Headings. The headings of the various subdivisions of this Agreement are
for reference only and shall not define or limit any of the terms or provisions
hereof.
7.7.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
7.8.    Entire Agreement. This Agreement and Exhibits hereto contains the entire
understanding and all agreements between Owner and Manager respecting the
management of the Properties. There are no representations, agreements,
arrangements or understandings, oral or written, between Owner and Manager
relating to the management of the Properties that are not fully expressed
herein.
7.9.    Disputes. If there shall be a dispute between Owner and Manager relating
to this Agreement resulting in litigation, the prevailing party in such
litigation shall be entitled to recover from the other party to such litigation
such amount as the court shall fix as reasonable attorneys’ fees.
7.10.    Other Activities of Manager.
A.    General. Nothing herein contained shall prevent Manager from engaging in
other activities or business ventures, whether or not such other activities or
ventures are in competition with Owner or the business of Owner, including,
without limitation, property management activities for other Persons (including
other REITs) and the provision of services to other programs advised, sponsored
or organized by Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of Manager
or its Affiliates to engage in any other business or to render services of any
kind to any other partnership, corporation, firm, individual, trust or
association. Manager may, with respect to any investment in which Owner is a
participant, also render advice and service to each and every other participant
therein. Manager shall report to the Board of Directors of the REIT the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between
Manager’s obligations to Owner and its obligations to or its interest in any
other partnership, corporation, firm, individual, trust or association.
B.    Policy with Respect to Allocation of Tenant Rental Opportunities. Before
Manager markets leasable space owned by an Affiliate of Owner to a prospective
tenant, the needs of which would in Manager’s judgment be met by leasable space
owned by Owner, Manager shall determine in its sole discretion that the
prospective tenant’s needs would be better met by leasable space owned by
another owner. In the event that Manager is marketing to a prospective tenant
whose needs would, in the sole discretion of Manager, equally be met by leasable
space owned by Owner and another Griffin Capital Corporation-sponsored program,
then Manager may more aggressively market the leasable space owned by the other
program if it has had the longest period of time elapse since space owned by it
was aggressively marketed by Manager. Manager will use its reasonable efforts to
fairly allocate prospective tenant opportunities in accordance with such
allocation method and will promptly disclose any material deviation from such
policy or the establishment of a new policy, which shall be allowed, provided
(1) the Board of Directors of the REIT is provided with notice of such policy at
least 60 days prior to such policy becoming effective and (2) such policy
provides for the reasonable allocation of prospective tenant marketing
opportunities among such programs. Manager shall provide the Board of Directors
of the REIT with any information reasonably requested so that the Board of
Directors of the REIT may determine that the allocation of prospective tenant
marketing opportunities is applied fairly. Nothing herein shall be deemed to
prevent Manager or an Affiliate from marketing leasable space that it may own
rather than aggressively marketing space owned by Owner or an Affiliate of Owner
so long as Manager is fulfilling its obligation to market vacant space owned by
Owner in a manner consistent with the policies and objectives of Owner.


17

--------------------------------------------------------------------------------





7.11.    Severability. If any term, covenant or condition of this Agreement or
the application thereof to any Person or circumstance shall, to any extent, be
held to be invalid or unenforceable, then the remainder of this Agreement, or
the application of such term, covenant or condition to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, shall
not be affected thereby, and each term, covenants or condition of this Agreement
shall be valid and shall be enforced to the fullest extent permitted by law.
7.12    Single Tenant Property. Anything contained in this Agreement to the
contrary notwithstanding; (i) if and to the extent the obligations or duties of
the Manager hereunder have been provided to be performed by any tenant of any
Property pursuant to the terms of its lease or by agreement between the owner of
such Property and tenant, then Manager shall have no obligation to, or liability
for failure to, perform to the extent such obligation or duty is the
responsibility of the tenant of such Property; and (ii) in the event of a
conflict between the provisions of this Agreement relating to property
management functions and any tenant lease of, or the loan documents which
evidence and secure any financing of, any Property, the terms of the property
lease and/or the loan documents, as applicable, shall control. 


18

--------------------------------------------------------------------------------





In Witness Whereof, the parties have executed this Master Property Management,
Leasing and Construction Management Agreement as of the date first above
written.


GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
 
 
By:
/s/ Joseph E. Miller
 
Joseph E. Miller
Its:
Chief Financial Officer
 
 
 
 
 
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
 
 
 
By:
Griffin Capital Essential Asset REIT II, Inc. (as General Partner of Griffin
Capital Essential Asset Operating Partnership, L.P.)
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
Joseph E. Miller, Chief Financial Officer
 
 
 
 
 
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET PROPERTY MANAGEMENT II, LLC
 
 
 
 
By:
Griffin Capital Property Management, LLC, a Delaware limited liability company,
sole member
 
 
 
 
 
By:
Griffin Capital Corporation, Sole Member
 
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Joseph E. Miller, Chief Financial Officer
 
 
 
 



19